J-S01022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LISANDRO RODRIGUEZ                         :
                                               :
                       Appellant               :   No. 3355 EDA 2018


             Appeal from the PCRA Order Entered October 17, 2018,
              in the Court of Common Pleas of Philadelphia County,
              Criminal Division at No(s): CP-51-CR-0001347-2014,
               CP-51-CR-0001348-2014, CP-51-CR-0001349-2014,
               CP-51-CR-0001368-2014, CP-51-CR-0001369-2014,
               CP-51-CR-0001370-2014, CP-51-CR-0009277-2013,
               CP-51-CR-0012269-2012, CP-51-CR-0012272-2012,
                            CP-51-CR-0014458-2012.


BEFORE:      BOWES, J., KUNSELMAN, J., and STRASSBURGER, J.*

MEMORANDUM BY KUNSELMAN, J.:                            Filed January 30, 2020

        Lisandro Rodriguez appeals from the order that denied his first petition

filed pursuant to the Post Conviction Relief Act. 42 Pa.C.S.A. §§ 9541-46. We

quash.

         The pertinent facts and procedural history are as follows. On July 7,

2014, Rodriguez entered guilty pleas to multiple criminal charges filed at ten

different dockets. The 2012 docket arose after Rodriguez fled from the police

at a high rate of speed in a stolen car that ended in a multiple vehicle accident.

Inside the car, the police observed drugs and firearms. The 2013 docket arose

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01022-20



after Rodriguez broke into someone’s house and stole guns and other items.

Docket CP-51-CR-0009277-2013 arose after police executed a search warrant

at Rodriguez’s residence and recovered drugs and firearms. Finally, the six

2014 dockets arose after Rodriguez fled from police at a high rate of speed

while driving a stolen vehicle. Again, the police chase ended with a multiple

vehicle accident that injured several people.

        On January 7, 2015, the trial court sentenced Rodriguez to an aggregate

term of twenty to forty years of imprisonment. Rodriguez did not file a direct

appeal.

        On January 16, 2018, Rodriguez filed a counseled PCRA petition. On

September 20, 2018, the Commonwealth filed a motion to dismiss. The next

day, the PCRA court issued Pa.R.Crim.P. 907 notice of its intention to dismiss

Rodriguez’s petition without a hearing. Rodriguez did not file a response. By

order entered October 17, 2018, the PCRA court denied Rodriguez’s petition

as untimely filed.      This appeal followed.    The PCRA court did not require

Pa.R.A.P. 1925 compliance.

        In his statement of issues, Rodriguez raises several issues in which he

claims he is innocent of some of the crimes to which he pled guilty and claims

that the Supremacy Clause of the United States Constitution 1 renders his

petition timely. Before addressing the merits of these issues, we must first



____________________________________________


1   See Article VI, ¶ 2.


                                           -2-
J-S01022-20



address the fact that Rodriguez filed a single notice of appeal on which he

identifies ten separate docket numbers.

       In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme

Court considered whether to quash an appeal when one notice of appeal was

filed for orders entered at more than one docket number. The Official Note

accompanying Pa.R.A.P. 341(a) provides that “[w]here . . . one or more orders

resolves issues arising on more than one docket . . . separate notices of appeal

must be filed.” In Walker, our Supreme Court concluded that the “Official

Note to Rule 341 provides a bright-line mandatory instruction for practitioners

to file separate notices of appeal.” Walker, 185 A.3d at 976-77. Thus, the

Court held that for appeals filed after June 1, 2018, the date the Walker

decision was filed, “when a single order resolves issues arising on more than

one lower court docket, separate notices of appeal must be filed.” Id. at 977.

Our Supreme Court emphasized that the “failure to do so will result in quashal

of the appeal.” Id.

       Here, on November 30, 2018, Rodriguez filed a single notice of appeal

from the order denying post-conviction relief at ten separate docket numbers.2


____________________________________________


2 On March 5, 2019, this Court issued a rule to show cause why this appeal
should not be quashed based on Walker. Rodriguez’s counsel filed a
response. In fact, he argues the applicability of Walker as his first issue on
appeal. Although counsel makes some valid observations, we are bound by
the Walker decision, as well as the subsequent cases from this Court
interpreting Walker.




                                           -3-
J-S01022-20



Because Rodriguez filed his notice of appeal after our Supreme Court’s

decision in Walker, we are constrained to quash this appeal.              See

Commonwealth v. Williams, 206 A.3d 573, 576 (Pa. Super. 2019)

(quashing pro se PCRA petitioner’s single appeal, “in accordance with Rule 341

and Walker,” because it was filed on June 5, 2018, and listed multiple docket

numbers).3

     Appeal quashed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/2020




____________________________________________


3 Were we to otherwise address this appeal, we would conclude that the PCRA
court correctly concluded that it lacked jurisdiction to consider its merits
because the PCRA petition was untimely, and Rodriguez did not plead and
prove a time-bar exception. See Commonwealth v. Hernandez, 79 A.3d
649, 651 (Pa. Super. 2013) (stating the timeliness of a PCRA petition is
jurisdictional); Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super. 2014)
(explaining that, when a petition is untimely, the PCRA court is precluded from
reaching the merits of the petition).




                                           -4-